In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), dated November 27, 1990, which granted the respondent’s motion to vacate a judgment of the same court entered against it upon its default in appearing at the trial.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in granting the defendant’s motion to vacate its default (see, Eveready Ins. Co. v Devissiere, 134 AD2d 323; Stolpiec v Wiener, 100 AD2d 931). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.